Citation Nr: 0607521	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected right ear hearing loss.

2.  Entitlement to an initial compensable evaluation for 
service-connected perforation of the tympanic membrane, right 
ear.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



FINDINGS OF FACT

1.  The veteran's service-connected right ear hearing loss is 
manifested by Level III hearing acuity.

2.  The maximum schedular evaluation for perforation of the 
tympanic membrane, right ear, has been assigned.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2005).

2.  The criteria for an initial compensable evaluation for 
perforation of the tympanic membrane, right ear, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6211 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in July 2003 and July 2005 that VA would obtain 
all relevant evidence in the custody of a Federal department 
or agency.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was informed "[i]f 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records, showing service from April 1979 
to April 1983, are on file, and his VA treatment records have 
been associated with the claims file.  The veteran has 
provided authorizations, and his private medical records were 
obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  
See Pelegrini, 18 Vet. App. 112 (2004).  The veteran was 
notified of the need for VA examinations, and they were 
accorded him in August 2003 and August 2005.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statement of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Id. 

Right Ear Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from service-connected 
defective hearing, the Schedule establishes eleven levels of 
impaired efficiency, numerically designated from Level I to 
Level XI.  Level I represents essentially normal audio 
acuity, with hearing loss increasing with each level to the 
profound deafness represented by level XI.  38 C.F.R. § 4.85, 
Tables VI, VII (2005).  If, as in this case, impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluations from Table VII, the nonservice-
connected ear will be assigned a Roman numeral designation of 
Level I.  38 C.F.R. § 4.85(f).  The Board also notes that, 
based on the audiological evaluations of record, the criteria 
as stated in 38 C.F.R. § 4.86 (2005), regarding patterns of 
exceptional hearing impairment are not met with regard to the 
veteran's right ear hearing loss.  Therefore, 38 C.F.R. 4.86 
does not apply in this case.

August 2003 VA audiological evaluation results showed an 
average puretone decibel loss of 61.25 in the right ear, and 
a Maryland CNC word list speech recognition score of 100 
percent in the right ear.  Applying these figures to Table VI 
results in a numerical finding of Level II hearing acuity in 
the right ear.  38 C.F.R. § 4.85, Table VI.  Consequently, 
applying that numerical designation, along with a Level I 
hearing acuity designation as directed by 38 C.F.R. 
§ 4.85(f), to Table VII, results in a noncompensable 
evaluation for right ear hearing loss.  38 C.F.R. § 4.85, 
Table VII.  

August 2005 VA audiological evaluation results showed an 
average puretone decibel loss of 66.25 in the right ear, and 
a Maryland CNC word list speech recognition score of 90 
percent in the right ear.  Applying these figures to Table VI 
results in a numerical finding of Level III hearing acuity in 
the right ear.  38 C.F.R. § 4.85, Table VI.  Consequently, 
applying that numerical designation, along with a Level I 
hearing acuity designation as directed by 38 C.F.R. 
§ 4.85(f), to Table VII, again results in a noncompensable 
evaluation for right ear hearing loss.  38 C.F.R. § 4.85, 
Table VII.  

The evidence of record indicates that service-connected right 
ear hearing loss has not manifested to the extent required 
for a compensable evaluation at any time since the effective 
date of service connection.  See Fenderson, 12 Vet. App. at 
126-127.  Accordingly, the preponderance of the evidence is 
against the veteran's claim for an initial compensable 
evaluation for right ear hearing loss.  To that end, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

On several occasions, the veteran has questioned why he and 
others recognize that he has hearing loss, but the VA has not 
granted him compensation benefits for it.  The Board 
acknowledges that the VA examiner agrees that the veteran has 
hearing loss, and has related it to the veteran's military 
service.  However, a determination that a claimant has 
hearing loss related to his military service, and eligibility 
for a compensable evaluation for that hearing loss, are two 
separate issues.  Although the evidence of record shows 
hearing loss, the documented level of hearing loss does not 
merit a compensable evaluation under the Schedule.  The 
assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria as 
stated in 38 C.F.R. § 4.85.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  

Perforation of the Tympanic Membrane, Right Ear

The veteran's perforation of the tympanic membrane, right 
ear, is currently assigned a noncompensable evaluation 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6211.  A 
noncompensable evaluation is the only, and therefore the 
maximum, rating available under Diagnostic Code 6211.  A 
November 1999 VA treatment record noted scarring of the right 
ear drum; VA examinations in August 2003 and August 2005 
noted that the veteran had a current right tympanic membrane 
perforation; and a March 2004 VA treatment record found that 
the veteran had a subtotal inactive perforation.  However, a 
noncompensable evaluation is warranted whether the service-
connected perforation is "active," which is to say, 
clinically identifiable, or present only as residual 
scarring.  Consequently, a compensable evaluation cannot be 
granted under this diagnostic code.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  This 
requires a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  However, in this case, 
the veteran has not required hospitalization due to this 
service-connected disability, and there is no evidence of 
marked interference with employment.  Id.  Accordingly, the 
RO's decision not to refer this claim was appropriate.

As such, an initial compensable evaluation for right ear 
tympanic membrane perforation is not warranted.


ORDER

An initial compensable evaluation for service-connected right 
ear hearing loss is denied.

An initial compensable evaluation for service-connected 
perforation of the tympanic membrane, right ear, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


